Per Curiam:
We have examined the transcripts of the record of proceedings in the special term for orphans’ court business, filed by the respective parties,' and finding that said court below has, in the restatement of the account of the estate of Alexander M. Kenaday, deceased, followed and observed the opinion and mandate of this court on a former appeal, by said Arabella D. Sinnott — *
It is therefore ordered that the motion -made by the said Arabella D. Sinnott, to dismiss or affirm the order of the court below, approving’ and passing said final account of said estate, under Hule 16 of this court, be and the same is denied; but that the said final order of said court approving and passing said account, the same bearing date the 10th day of February, 1899, on the appeal of said Mary L. Kenaday, executrix, be and the same is hereby affirmed; the said account appearing to be stated in accordance with the mandate of this court issued on the former appeal.

 See Sinnott v. Kenaday, ante, p. 1.